Citation Nr: 0924114	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

The evidence of record shows that the Veteran has a current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385; 
however, it does not show that this disorder is related to 
active military service to include acoustic trauma due to 
military noise exposure or that sensorineural hearing loss 
manifested to a compensable degree within one year of 
discharge. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  Even though the March 2006 
VCAA notice letter did not address the elements of degree of 
disability and effective date, such defect has been cured.  
The RO advised the Veteran of these elements in a second 
notice letter in March 2006 before his claim was adjudicated 
in May 2006.    

The Board further notes that the Veteran was provided with a 
copy of the May 2006 and June 2006 rating decisions and the 
January 2007 Statement of the Case (SOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in April 
2006, obtained the Veteran's private medical records, and 
associated the Veteran's service treatment records (STRs) 
with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  


Analysis

The Veteran contends that he suffered acoustic trauma during 
his military service that caused his bilateral hearing loss.  
The Veteran asserts that he was exposed to loud noises from 
eight inch howitzers, Honest John rockets, and small arms 
artillery.  

The medical evidence of record clearly shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2008).   
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 30 dB at 500 Hertz (Hz), 45 dB at 1000 Hz, 
50 dB at 2000 Hz, 60 dB at 3000 Hz, and 70 dB at 4000 Hz for 
the right ear and 25 dB at 500 Hz, 55 dB at 1000 Hz, 80 dB at 
2000 Hz, 100 dB at 3000 Hz, and 100 dB at 4000 Hz for the 
left ear with speech discrimination scores of 94 percent for 
the right ear and 22 percent for the left ear at the April 
2006 VA compensation and pension examination.  The VA 
examining audiologist diagnosed the Veteran with a bilateral 
sensorineural hearing impairment but found it is not likely 
that his hearing loss is related to noise exposure during 
service because his hearing was normal by VA standards at 
discharge.  

In response to this opinion, the Veteran argues that there is 
no legal requirement that hearing loss must be shown at 
separation and that an examiner must consider all important 
facts in ruling in or ruling out a nexus that would explain 
the cause of defective hearing.  Furthermore, the Veteran 
claims that he does not recall having any hearing examination 
upon discharge.  Nevertheless, the Board finds the 
compensation and pension examiner's opinion adequate because 
her reference to hearing at separation was support for her 
opinion rather than a statement of law requiring a hearing 
impairment at separation in order to qualify for VA benefits.

Furthermore, the evidence of record clearly demonstrates that 
the Veteran had his hearing testing numerous times while in 
service.  The first test occurred in June 1962 in order to 
determine the Veteran's eligibility for ROTC summer camp and 
USAR appointment.  At that examination, the Veteran exhibited 
pure tone thresholds in decibels of 0 dB at 500 Hz, 0 dB at 
1000 Hz, 0 dB at 2000 Hz, and 0 dB at 4000 Hz for the right 
ear and 0 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, and 
65 dB at 4000 Hz for the left ear.  No defects or diagnoses 
were noted.      

Then, in February 1963, the Veteran signed a statement 
acknowledging that there had not been a significant change in 
his medical fitness since the June 1962 medical examination.  
This statement was followed by an induction examination for 
the Army in September 1963.  At this examination, the Veteran 
exhibited pure tone thresholds in decibels of 0 dB at 500 
Hertz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, -5 dB at 4000 Hz for 
the right ear and 0 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 
2000 Hz, -5 dB at 4000 Hz, and -10 dB at 6000 Hz for the left 
ear.  Again, no defects or diagnoses were noted.  The Veteran 
also underwent an annual examination in November 1964 where 
his hearing was noted at 15/15 for both ears.

Before leaving active service, the Veteran underwent a fourth 
examination in August 1965.  This time, the Veteran exhibited 
pure tone thresholds in decibels of 0 dB at 500 Hz, 0 dB at 
1000 Hz, 0 dB at 2000 Hz, and 0 dB at 4000 Hz for the right 
ear and 0 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, and 
0 dB at 4000 Hz for the left ear with 15/15 hearing in both 
ears.  Once again, no defects or diagnoses were noted.  On 
the report of medical history dated the same day, the Veteran 
wrote "I am in excellent health" and denied that he 
intended to apply for compensation for an existing 
disability.  The physician also wrote "no complaints" in 
the space allotted for his summary.  Additionally, in 
September 1965, the Veteran signed a medical statement upon 
separation certifying that there had been no change in his 
medical condition since the August 1965 examination.  
Therefore, the Board finds that the Veteran's hearing was, in 
fact, tested before, during, and at separation from service..

In support of his claim, the Veteran submitted his private 
records from an ear, nose, and throat clinic and claims that 
his doctor told him that the VA examiner's statement that his 
hearing loss was not likely related to service because it was 
normal at discharge was irresponsible.  While his doctor did 
diagnose the Veteran with noise induced sensorineural hearing 
loss, the records submitted by the Veteran are absent of any 
mention of the VA examiner's "irresponsible" statement.  
Moreover, even though the doctor found the Veteran's hearing 
loss was noise induced, he did not give any opinion as to 
whether it was at least as likely as not due to noise 
exposure while in service.  Still, the Veteran claims that 
his only noise exposure occurred during service.  However, 
considering the 40 year gap between discharge and this 
audiology examination, the Board finds that the doctor's 
statement regarding noise induced sensorineural hearing loss 
is not a competent medical opinion relating the Veteran's 
current disability to any acoustic trauma he was exposed to 
in service.  The Board also notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Veteran further argues that he was exposed to noise from 
howitzers while serving in the army reserves after service.  
However, the record is void of any opinion linking this 
purported noise exposure to the Veteran's current bilateral 
hearing loss as well.  

The Veteran also submitted a summary from the Library of 
Congress web site of the Veterans Benefits Improvement Act of 
2002, codified as Public Law No. 107-330.  He appears to be 
arguing that the statute allows any veteran with hearing loss 
whose active military occupational specialty likely exposed 
that veteran to a high level of acoustic trauma to be 
considered to have incurred that hearing loss in service 
notwithstanding a lack of record of evidence of such hearing 
loss during service.  However, the summary and the statute 
actually say that Congress considered that proposition but 
only required the Secretary of Veterans Affairs to "seek to 
enter into an agreement with the National Academy of Sciences 
for the Academy to perform the activities specified in this 
section."  Veterans Benefits Improvement Act of 2002, Pub. 
L. No. 107-330, § 104 (2002).  The statute then goes on to 
specify the duties that the National Academy of Sciences is 
required to fulfill.  Id.  The statute did not grant 
automatic service connection to any class of veterans.  
        
The Board recognizes that the Veteran has repeatedly asserted 
that his hearing loss is related to active military service.  
However, the Veteran lacks the medical expertise to render a 
competent medical opinion regarding the cause of his 
bilateral hearing loss.  Therefore, the Board affords the 
Veteran's opinion no probative value.  Because of these 
reasons, the Board finds the preponderance of the evidence 
weighs against the Veteran's claim, and service connection 
for bilateral hearing loss is not warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


